Case 3:18-cv-04881-JSC Document 260-7 Filed 03/25/21 Page 1 of 6




                EXHIBIT F
                     Case 3:18-cv-04881-JSC Document 260-7 Filed 03/25/21 Page 2 of 6

Morgan Feldenkris




From:                     Casamassima, Chris <Chris.Casamassima@Wilmerhale.com>
Sent:                     Monday, October 07, 2019 6:25 PM
To:                       Radha Pathak; Bridget Asay
Cc:                       Dulberg, Andrew S.; Marcus, David; Purcell, Nick; Thomas Rubinsky
Subject:                  RE: Expert discovery cutoff


[External Email]
Radha –

Following up on dates for the expert depositions, here is what we propose:

Zarcu on 11/7 @ WH LA
Hendershott on 11/15 @ WH SF
Pierce on 11/18 @ TBD Philadelphia

Please let me know what dates will work for your witnesses.

Thanks,

Chris

Chris Casamassima | WilmerHale
350 South Grand Avenue, Suite 2100
Los Angeles, CA 90071 USA
+1 213 443 5374
chris.casamassima@wilmerhale.com
https://www.wilmerhale.com/Chris_Casamassima/

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged.



From: Radha Pathak <Radha.Pathak@strismaher.com>
Sent: Thursday, October 3, 2019 11:46 AM
To: Casamassima, Chris <Chris.Casamassima@Wilmerhale.com>; Bridget Asay <Bridget.Asay@strismaher.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Thomas Rubinsky <thomas.rubinsky@strismaher.com>; Radha Pathak
<Radha.Pathak@strismaher.com>
Subject: RE: Expert discovery cutoff

EXTERNAL SENDER


Thanks, Chris. Sounds good.

We’ll do a final read through of these and get them on file later today.

Best wishes,
Radha

Radha Pathak | Stris & Maher LLP
                                                                            1
                     Case 3:18-cv-04881-JSC Document 260-7 Filed 03/25/21 Page 3 of 6
777 South Figueroa Street, Suite 3850 | Los Angeles, CA 90017
Phone: 213.995.6807 | Fax: 213.261.0299
Email: radha.pathak@strismaher.com | Website: www.strismaher.com




From: Casamassima, Chris [mailto:Chris.Casamassima@Wilmerhale.com]
Sent: Thursday, October 03, 2019 11:00 AM
To: Radha Pathak <Radha.Pathak@strismaher.com>; Bridget Asay <Bridget.Asay@strismaher.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Thomas Rubinsky <thomas.rubinsky@strismaher.com>
Subject: RE: Expert discovery cutoff

[External Email]
Radha –

This looks fine. Thanks for preparing.

It probably makes sense to start figuring out dates for the depositions. We’ll try to get potential dates for our experts
and hopefully you can do the same and then we can talk next week about scheduling. Okay?

Chris

Chris Casamassima | WilmerHale
350 South Grand Avenue, Suite 2100
Los Angeles, CA 90071 USA
+1 213 443 5374
chris.casamassima@wilmerhale.com
https://www.wilmerhale.com/Chris_Casamassima/

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged.



From: Radha Pathak <Radha.Pathak@strismaher.com>
Sent: Thursday, October 3, 2019 9:17 AM
To: Casamassima, Chris <Chris.Casamassima@Wilmerhale.com>; Bridget Asay <Bridget.Asay@strismaher.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Thomas Rubinsky <thomas.rubinsky@strismaher.com>; Radha Pathak
<Radha.Pathak@strismaher.com>
Subject: RE: Expert discovery cutoff

EXTERNAL SENDER


Hi Chris,

A proposed stipulation requesting the extension of the expert depo deadline and the SJ briefing schedule is attached.
Please let me know if the stipulation meets with your approval.

Thanks,
Radha

Radha Pathak | Stris & Maher LLP
                                                                            2
                     Case 3:18-cv-04881-JSC Document 260-7 Filed 03/25/21 Page 4 of 6
777 South Figueroa Street, Suite 3850 | Los Angeles, CA 90017
Phone: 213.995.6807 | Fax: 213.261.0299
Email: radha.pathak@strismaher.com | Website: www.strismaher.com




From: Casamassima, Chris [mailto:Chris.Casamassima@Wilmerhale.com]
Sent: Thursday, September 26, 2019 4:08 PM
To: Bridget Asay <Bridget.Asay@strismaher.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Radha Pathak <Radha.Pathak@strismaher.com>; Thomas Rubinsky
<thomas.rubinsky@strismaher.com>
Subject: RE: Expert discovery cutoff

[External Email]
Bridget –

The second option works – see attached, which incorporates that schedule.

Chris

Chris Casamassima | WilmerHale
350 South Grand Avenue, Suite 2100
Los Angeles, CA 90071 USA
+1 213 443 5374
chris.casamassima@wilmerhale.com
https://www.wilmerhale.com/Chris_Casamassima/

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged.



From: Bridget Asay <Bridget.Asay@strismaher.com>
Sent: Thursday, September 26, 2019 1:26 PM
To: Casamassima, Chris <Chris.Casamassima@Wilmerhale.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Radha Pathak <Radha.Pathak@strismaher.com>; Thomas Rubinsky
<thomas.rubinsky@strismaher.com>
Subject: RE: Expert discovery cutoff

EXTERNAL SENDER


Chris,

We are fine with extending the dispositive motion deadline as well and generally agree with your approach, but the
exact dates are problematic because of holiday/school vacation schedules. Two alternatives that work for us:

SJ deadline December 16 (the same 10‐day extension as the expert cutoff); Opp., January 13; Reply, January 27.

SJ deadline December 20; Opp. Jan 20; Reply Feb 3.

Does one of these options work for your team?

                                                                            3
                     Case 3:18-cv-04881-JSC Document 260-7 Filed 03/25/21 Page 5 of 6

‐Bridget

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Bridget Asay | Stris & Maher LLP
28 Elm Street, 2d Floor | Montpelier, VT 05602
Direct: 802.858.4285| Fax: 802.342.4794
Email: bridget.asay@strismaher.com | Website: www.strismaher.com



From: Casamassima, Chris [mailto:Chris.Casamassima@Wilmerhale.com]
Sent: Wednesday, September 25, 2019 7:52 PM
To: Bridget Asay <Bridget.Asay@strismaher.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Radha Pathak <Radha.Pathak@strismaher.com>; Thomas Rubinsky
<thomas.rubinsky@strismaher.com>
Subject: RE: Expert discovery cutoff

[External Email]
Bridget –

We think the 8th gives us enough time and we are concerned about pushing that deadline without moving the deadline
for filing dispositive motions. So, we are willing to work with you in an effort to compromise on this, but there would
have to be a corresponding extension of the dispositive motion deadline. We could then agree on a reasonable briefing
schedule to accommodate the holidays. E.g., December 20; Opp., January 13; Reply, January 27.

Chris

Chris Casamassima | WilmerHale
350 South Grand Avenue, Suite 2100
Los Angeles, CA 90071 USA
+1 213 443 5374
chris.casamassima@wilmerhale.com
https://www.wilmerhale.com/Chris_Casamassima/

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged.



From: Bridget Asay <Bridget.Asay@strismaher.com>
Sent: Wednesday, September 25, 2019 11:59 AM
To: Casamassima, Chris <Chris.Casamassima@Wilmerhale.com>
Cc: Dulberg, Andrew S. <Andrew.Dulberg@wilmerhale.com>; Marcus, David <David.Marcus@wilmerhale.com>; Purcell,
Nick <Nick.Purcell@wilmerhale.com>; Radha Pathak <Radha.Pathak@strismaher.com>; Thomas Rubinsky
<thomas.rubinsky@strismaher.com>
Subject: Expert discovery cutoff

EXTERNAL SENDER


Chris,

In drafting the case management statement, we’ve been giving thought to the remaining case deadlines. Based on the
number of likely expert depositions, date of the mediation, and some scheduling issues, it’s not realistic to complete

                                                                            4
                Case 3:18-cv-04881-JSC Document 260-7 Filed 03/25/21 Page 6 of 6

expert depositions by Nov. 8. We propose extending that deadline to November 18, 2019. We could flag the issue in the
CMS and file a stip before the case management conference.

In our view, the expert cutoff could be extended without affecting the remaining deadlines.

Do you agree?

Best,
Bridget
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Bridget Asay | Stris & Maher LLP
28 Elm Street, 2d Floor | Montpelier, VT 05602
Direct: 802.858.4285| Fax: 802.342.4794
Email: bridget.asay@strismaher.com | Website: www.strismaher.com


This e‐mail message may contain information that is privileged, confidential, or otherwise exempt from disclosure. If you
are not an intended recipient, you may not use, copy, or distribute this message or any information contained in this
message. If you have received this e‐mail in error, please notify us immediately by e‐mail and delete all copies of the
message and any attachments.

This e‐mail message may contain information that is privileged, confidential, or otherwise exempt from disclosure. If you
are not an intended recipient, you may not use, copy, or distribute this message or any information contained in this
message. If you have received this e‐mail in error, please notify us immediately by e‐mail and delete all copies of the
message and any attachments.

This e‐mail message may contain information that is privileged, confidential, or otherwise exempt from disclosure. If you
are not an intended recipient, you may not use, copy, or distribute this message or any information contained in this
message. If you have received this e‐mail in error, please notify us immediately by e‐mail and delete all copies of the
message and any attachments.

This e‐mail message may contain information that is privileged, confidential, or otherwise exempt from disclosure. If you
are not an intended recipient, you may not use, copy, or distribute this message or any information contained in this
message. If you have received this e‐mail in error, please notify us immediately by e‐mail and delete all copies of the
message and any attachments.




                                                            5
